Title: From Thomas Jefferson to James Ferguson, 3 December 1806
From: Jefferson, Thomas
To: Ferguson, James


                        
                            Sir
                            
                            Washington Dec. 3. 06.
                        
                        Your letter of Oct. 13. to the Secretary at War, inclosing a resolution of the 1st. troop of dragoons
                            attached to the 1st. Brigade, 1st. division of the Ohio militia, offering their services to their country, & to be in
                            readiness to muster at a moment’s notice wheresoever it’s interests may call for them, has been communicated to me.
                            Always a friend to peace, and believing it to promote eminently the happiness & prosperity of mankind, I am ever
                            unwilling that it should be disturbed, as long as the rights and interests of the nation can be preserved. but whensoever
                            hostile aggressions on these require a resort to War, we must meet our duty & convince the world that we are just
                            friends & brave enemies. whether our difficulties with Spain will issue in peace or war, is still uncertain; and what
                            provisional measures shall be taken for the latter alternative, is now under consideration of the legislature. the offer of
                            service which the patriotism of your company has now made to their country is a pledge that will not be withheld in
                            whatever form the National councils may authorise it’s use. Accept my thanks, on the public behalf, for the readiness with
                            which this honourable tender has been made, with my respectful salutations & assurances of great consideration.
                        
                            Th: Jefferson
                            
                        
                    